Case: 21-50597     Document: 00516068453          Page: 1    Date Filed: 10/25/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 25, 2021
                                   No. 21-50597                          Lyle W. Cayce
                                                                              Clerk

   Jennifer Virden,

                                                            Plaintiff—Appellant,

                                       versus

   City of Austin, Texas,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:21-CV-271


   Before Stewart, Haynes, and Graves, Circuit Judges.
   Per Curiam:*
          Jennifer Virden appeals the denial of her request for a preliminary
   injunction enjoining enforcement of an Austin, Texas ordinance.             The
   ordinance at issue prevents candidates running for city office from soliciting
   or receiving campaign contributions until one year before an election.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50597     Document: 00516068453           Page: 2   Date Filed: 10/25/2021




                                    No. 21-50597


   Concluding that Virden has failed to establish irreparable harm, we
   AFFIRM.
                               I.     Background
          Virden is an Austin resident who recently became involved in Austin
   politics. She unsuccessfully ran for city council in November 2020 and is
   currently running for mayor in the November 2022 election.             A city
   ordinance provides that a candidate may only raise funds for an election
   during the authorized campaign period, which begins “the 365th day before
   the date of the general election.” Austin, Tex., Code of Ordinances ch. 2-2,
   art. 1, §§ 2-2-7(B), (G) (2017). Accordingly, Virden is barred from soliciting
   or receiving campaign contributions until November 8, 2021.
          Alleging that the relevant provisions of § 2-2-7 violate her First
   Amendment free speech rights, Virden challenged the ordinance in district
   court and sought a preliminary injunction enjoining its enforcement.
   Concluding that Virden failed to show irreparable harm, the district court
   denied Virden’s motion. Virden timely appealed.
                   II.    Jurisdiction & Standard of Review
          A threshold issue in this case is whether Virden has standing to pursue
   her claim against the City. We have “jurisdiction to determine [our] own
   jurisdiction,” United States v. Ruiz, 536 U.S. 622, 628 (2002), and review
   questions of standing de novo, Ctr. for Individual Freedom v. Carmouche, 449
   F.3d 655, 659 (5th Cir. 2006). If Virden has standing, the district court had
   jurisdiction over Virden’s claims pursuant to 28 U.S.C. §§ 1331 and 1343,
   and we have appellate jurisdiction over the district court’s order under 28
   U.S.C. § 1292(a)(1).
          We review the denial of a preliminary injunction for abuse of
   discretion. Robinson v. Hunt Cnty., 921 F.3d 440, 451 (5th Cir. 2019). The




                                         2
Case: 21-50597       Document: 00516068453                Page: 3   Date Filed: 10/25/2021




                                           No. 21-50597


   district court’s factual determinations are reviewed for clear error, and its
   legal conclusions are reviewed de novo. Id.
                                    III.      Discussion

              Standing

          The City argues that Virden lacks standing because she does not have
   a legally protected interest in receiving campaign funds. We disagree. To
   establish standing, Virden must demonstrate that she has suffered “injury-
   in-fact”—a “concrete and particularized” “invasion of a legally protected
   interest”—that is “fairly traceable” to the challenged conduct and
   redressable by a favorable judicial ruling. See Lujan v. Defs. of Wildlife, 504
   U.S. 555, 560–61 (1992) (internal quotation marks, brackets, and citation
   omitted). Virden has alleged facts demonstrating that she has suffered an
   economic injury—a loss of funding—that is fairly traceable to the challenged
   ordinance and redressable by a favorable decision and is specific to her, not
   generalized as to all voters. 1 Accordingly, Virden has standing to pursue her
   claim against the City.

              Irreparable Harm

          To receive preliminary injunctive relief, a plaintiff “must establish
   that he is likely to succeed on the merits, that he is likely to suffer irreparable
   harm in the absence of preliminary relief, that the balance of equities tips in
   his favor, and that an injunction is in the public interest.” Winter v. Nat. Res.



          1
             Whether Virden has a constitutionally protected right to receive campaign
   contributions is relevant to the merits of her First Amendment claim, not to whether she
   has suffered an injury-in-fact necessary to establish standing. See N. Cypress Med. Ctr.
   Operating Co., Ltd. v. Cigna Healthcare, 781 F.3d 182, 191 (5th Cir. 2015) (“When
   considering whether a plaintiff has Article III standing, a federal court must assume
   arguendo the merits of his or her legal claim.” (quotation and brackets omitted)).




                                                3
Case: 21-50597         Document: 00516068453              Page: 4       Date Filed: 10/25/2021




                                          No. 21-50597


   Def. Council, Inc., 555 U.S. 7, 20 (2008). Here, the district court denied
   Virden’s preliminary injunction request, concluding that Virden failed to
   establish irreparable harm in part because the temporal restriction at issue
   did not burden her “core First Amendment right” to free speech. We agree.
           Supreme Court precedent regarding First Amendment campaign
   finance distinguishes between the First Amendment rights of a contributor
   and those of a candidate. See, e.g., Buckley v. Valeo, 424 U.S. 1, 24, 44–45
   (1976) (per curiam). A contributor has a constitutionally protected right of
   association, typically expressed by donating money to candidates or political
   action committees (“PACs”). 2 See id. at 24–25. A candidate, on the other
   hand, has a constitutionally protected right of political expression, typically
   exercised by spending money on political communications. See id. at 19–20.
   In other words, Virden’s constitutionally protected interest is in spending
   money—not receiving it.
           The temporal restriction at issue does not prevent Virden from
   spending her own money to disseminate speech, nor does it prevent her from
   speaking. 3 Virden, however, seeks money to speak “more robustly.” But
   the First Amendment does not provide her that right. Cf. Regan v. Tax’n
   With Representation of Wash., 461 U.S. 540, 550 (1983) (“Although [the
   plaintiff] does not have as much money as it wants, and thus cannot exercise



           2
            Virden urges that she has associational rights to receive campaign contributions
   because “[j]ust as a contributor associates with a candidate by making the contribution, the
   candidate is associating with the contributor by receiving it.” But Virden cites no case law
   supporting this assertion.
           3
             Relying on Texans for Free Enterprise v. Texas Ethics Commission, 732 F.3d 535, 539
   (5th Cir. 2013), Virden asserts that the ordinance indirectly burdens her speech because
   “[b]anning acceptance of contributions burdens and prevents the speech that [she]
   desires.” But her reliance on Texans for Free Enterprise is inapposite. The party challenging
   the regulation in that case was a PAC (i.e., a contributor), not a candidate.




                                                4
Case: 21-50597       Document: 00516068453             Page: 5      Date Filed: 10/25/2021




                                        No. 21-50597


   its freedom of speech as much as it would like, the Constitution does not
   confer an entitlement to such funds as may be necessary to realize all the
   advantages of that freedom.” (quotation omitted)).
          In sum, because Virden is not a contributor challenging the City’s
   temporal ban on contributions, and because Virden cannot point to any
   precedent otherwise establishing that she has a First Amendment right to
   receive money as a candidate, we conclude that Virden has failed to establish
   that she is likely to suffer irreparable harm absent a preliminary injunction. 4
   Thus, the district court did not abuse its discretion in denying Virden’s
   request for a preliminary injunction.
          AFFIRMED.




          4
            Because we conclude that Virden has failed to establish irreparable harm, we do
   not discuss the three other preliminary injunction factors.




                                              5